Name: Regulation (EEC) No 37/75 of the Commission of 8 January 1975 amending the Annex to Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  America;  regions and regional policy
 Date Published: nan

 9 . 1 . 75 Official Journal of the European Communities No L 5/7 REGULATION (EEC) No 37/75 OF THE COMMISSION of 8 January 1975 amending the Annex to Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( J ) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 662/74 (2 ), and in particular Article 17(4) thereof ; Whereas the Annex to Commission Regulation (EEC) No 1 098/68 (3) of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products, as last amended by the Act of Accession (4), specifies the destination zones which may be taken into account when fixing export refunds, Whereas it has become apparent that on account of its customs status Puerto Rico should be included in zone E : Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1098/68 the definition of the zone E is amended to read as follows : 'United States territories on the American conti ­ nent, the Hawaiian Islands and Puerto Rico .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1975 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 85, 29 . 3 . 1974, p. 51 . (3 ) OJ No L 184, 29 . 7 . 1968 , p. 10 . (4 ) OJ No L 73, 27 . 3 . 1972, p. 14.